EXHIBIT 10.8




Scientific Advisory Board Agreement

This Scientific Advisory Board Agreement (the “Agreement”), shall be effective
as of  March 1, 2018 (the “Effective Date”), and is entered into by IASO BioMed
Inc., with a business address at 7315 East Peakview Ave., Centennial, CO 80111,
USA (the “Company”), and Dr. Costas Karatzas personally or through CNKonsulting
with a business address at _____________________________ (the “Advisor”).

Witnesseth

Whereas, the Advisor is an employee of the Research Institute of the McGill
University Health Centre (the “Advisor’s Employer”).

Whereas, the Company desires to have the benefit of the Advisor’s knowledge and
experience in the development of its technology base, and the Advisor desires to
provide services to the Company, all as hereinafter provide in this agreement;
and

Whereas the Company desires to have the Advisor serve as a member of the
Company’s Scientific Advisory Board (the “SAB”), and the Advisor desires to
serve as a member of the SAB;

Now, Therefore, in consideration of the promises and mutual agreements
hereinafter set forth, effective the date hereof, the Company and the Advisor
hereby agree as follows:

1.  Scientific Advisory Board The Company shall retain Dr. Karatzas as an
Advisor and the Advisor shall serve the Company as a member of the SAB upon the
terms and conditions hereinafter set forth. In serving the Company as a member
of the SAB, the Advisor is acting in his individual capacity and not as an
employee or representative of the Advisor’s Employer.

2. Term. Subject to the terms and conditions hereinafter set forth, the term of
the Advisor’s arrangement and service on the SAB (hereinafter referred to as the
“Advisory Period”) shall commence on the Effective Date of this agreement and
shall continue through February 28th, 2019 subject to earlier termination as
provided herein. This Agreement may be renewed by mutual consent of both
parties.

3. SAB Member Duties

3.1 During the Advisory Period, the Advisor shall serve as a member of the SAB
and shall render to the Company or to the Company’s designee such services in
the Advisor’s field of expertise and knowledge related to the technologies and
business of the Company (the “Services”) and at such times and places as the
Company may from time to time request. The Company shall give the Advisor
reasonable advance notice of any services required of the Advisor hereunder.

3.2 All work to be performed by the Advisor for the Company shall be under the
general supervision of the Company.






1







--------------------------------------------------------------------------------




3.3. The Advisor shall devote his reasonable best efforts and ability to the
performance of the duties attached to this obligation. All work to be performed
by the Advisor for the Company shall be at times reasonably convenient to the
Advisor, and nothing contained herein shall interfere with the Advisor’s duties
and responsibilities to the Advisor’s Employer, or any teaching and
administrative responsibilities that the Advisor may have. In order to assure
that Advisor’s service to the Company does not interfere with Advisor’s
obligations and duties to the Advisor’s Employer, the maximum number of days per
fiscal year that Advisor will be required to serve the Company as a member of
the SAB is 12 working days.

4. Compensation.




4.1 As compensation for the Advisor’s services hereunder, the Company shall pay
Advisor, during the Advisory Period, as follows:




(a)







(b)

a fee of Twenty five Thousand Dollars ($25,000), payable in quarterly
installments in arrears on the first day of January, April, July and October of
each year; and




Signing and Non-Discretionary Bonuses as outlined in Exhibit A hereto.

 

 

 

4.2  In consideration for entering into this Agreement and the Services rendered
to the Company, the Company shall grant to Advisor the option to purchase Thirty
Five Thousand (35,000) shares of Common granted at the beginning of each
successive year of service, if the appointment to the SAB is continued, for two
subsequent years.




4.3. Reimbursement of Expenses. The Company shall reimburse the Advisor for all
reasonable and necessary expenses incurred or paid by the Advisor in connection
with, or related to, the performance of his services under this Agreement. The
Advisor shall submit to the Company itemized monthly statements, in a form
satisfactory to the Company, of such expenses incurred in the previous month.
The Company shall pay to the Advisor amounts shown on each such statement within
thirty (30) days after receipt thereof. Notwithstanding the foregoing, the
Advisor shall not incur any expenses in excess of $3,000.00 in any calendar
quarter without the prior written approval of the Company.




4.4. Benefits. The Advisor shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company. The
Advisor acknowledges that the Company will not withhold taxes on any amounts
paid to him hereunder and that Advisor is responsible for all tax withholding,
social security, unemployment insurance and other similar payments.





2







--------------------------------------------------------------------------------




5. Termination. The Company may, without prejudice to any right or remedy it may
have due to any failure of the Advisor to perform his obligations under this
Agreement, terminate the Advisory Period upon thirty (30) days’ prior written
notice to the Advisor. The Advisor may, without prejudice to any right or remedy
he may have due to any failure of the Company to perform its obligations under
this Agreement, terminate this Agreement and the Advisory Period upon thirty
(30) days’ prior written notice to the Company. In the event of an early
termination of this Agreement, the Advisor shall be entitled to payment for
services performed and expenses paid or incurred prior to the effective date of
termination, subject to the limitation on reimbursement of expenses set forth in
Section 4.2. Such payments shall constitute full settlement of any and all
claims of the Advisor of every description against the Company. Notwithstanding
the foregoing, the Company may terminate the Advisory Period, effective
immediately upon receipt of written notice, if the Advisor breaches or threatens
to breach any provision of Sections 6, 7 or 9. The following provisions shall
survive termination of this Agreement: Sections 7, 9 and 14.

6. Cooperation. In the performance of his obligations under this Agreement, the
Advisor shall use his reasonable best efforts, shall reasonably cooperate with
the Company’s personnel, shall not interfere with the conduct of the Company’s
business, and shall observe all rules, regulations and security requirements of
the Company concerning the safety of persons and property. The Company shall
provide such access to its information and property as may be reasonably
required in order to permit the Advisor to perform his obligations hereunder.

7. Inventions and Proprietary Information.

7.1. Inventions. All inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) (“Inventions”) related to the business of the
Company which are made, conceived, reduced to practice, created, written,
designed or developed by the Advisor, solely or jointly with others and whether
during normal business hours or otherwise, during the Advisory Period while
actively serving as an advisor to the Company, as a member of the Company’s SAB,
or thereafter if resulting directly or indirectly derived from Proprietary
Information of the Company (as defined below), shall be the sole property of the
Company. By way of clarification, any inventions, discoveries, computer
programs, data, technology, designs, innovations and improvements (whether or
not patentable and whether or not copyrightable) made, conceived, reduced to
practice, created, written, designed or developed by the Advisor, solely or
jointly with others, in the course of the Advisor’s activities with any third
party, including without limitation any hospital, research institution, medical
institution or otherwise, and not in the course of his/her performance of
advisory  services hereunder and which are not directly or indirectly derived
from Proprietary Information, shall not constitute “Inventions” hereunder. The
Advisor hereby assigns to the Company all Inventions and any and all related
patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefore, in the United States
and elsewhere and appoints any officer of the Company as the Advisor’s duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority. Upon request of the Company and at the
Company’s expense, the Advisor shall execute further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention.





3







--------------------------------------------------------------------------------

7.2. Proprietary Information.

7.2.1. The Advisor acknowledges that his relationship with the Company is one of
high trust and confidence and that in the course of his service to the Company
he/she will have access to and contact with Proprietary Information (as defined
in subparagraph 7.2.2. below). The Advisor agrees that he will not, during the
Advisory Period or at any time thereafter, disclose to others, or use for his
benefit or the benefit of others, any Proprietary Information.

7.2.2. For purposes of this Agreement, Proprietary Information shall mean all
non-public information (whether or not patentable and whether or not
copyrightable) owned, possessed or used by the Company, including, without
limitation, any Invention, formula, reagents, chemical compounds, substances,
cells or cell lines, assays, organisms and progeny, mutants (including
derivatives of the foregoing), vendor information, customer information,
apparatus, equipment, trade secret, process, research, report, technical data,
know-how, computer program, software, software documentation, hardware design,
technology, marketing or business plan, forecast, unpublished financial
statement, budget, license, price, cost and employee list that is communicated
to, learned of, developed or otherwise acquired by the Advisor in the course of
his service as an advisor to the Company.

7.2.3. Proprietary Information excludes, and the Advisor’s obligations under
this Section 7.2 shall not apply to, any information that (i) is or becomes
known to the general public under circumstances involving no breach by the
Advisor or others of the terms of this Section 7.2, (ii) is already known by the
Advisor prior to the disclosure by Company, (iii) is learned by the Advisor from
a third party authorized to disclose such information, (iv) is independently
developed by the Advisor without use of the Company’s Proprietary Information,
(v) is required by law (including statute, rule, regulation, order or other
legal compulsion) to be disclosed, (vi) is generally disclosed to third parties
by the Company without restriction on such third parties, or (vii) is approved
for release by written authorization of the Chief Executive Officer for the
Company.

7.2.4. Upon termination of this Agreement or at any other time upon request by
the Company, the Advisor shall promptly deliver to the Company all Proprietary
Information and all records, files, memoranda, notes, designs, data, reports,
price lists, customer lists, drawings, plans, computer programs, software,
software documentation, sketches, laboratory and research notebooks and other
documents (and all copies or reproductions of such materials) that relates to
the Proprietary Information.

7.2.5. The Advisor represents that his retention as an advisor with the Company
and his/ performance under this Agreement does not, and shall not, breach any
agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party. The Advisor shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.




7.2.6. The Advisor acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Advisor agrees to be bound by all such
obligations and restrictions that are known to him and to take all action
necessary to discharge the obligations of the Company under such agreements.





4







--------------------------------------------------------------------------------




7.3. Remedies. The Advisor acknowledges that any breach of the provisions of
this Section 7 shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages alone.
The Advisor agrees, therefore, that, in addition to any other remedy it may
have, the Company shall be entitled to enforce the specific performance of this
Agreement by the Advisor and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.

8. Advisor’s Obligations to Advisor’s Employer. Notwithstanding any of the other
terms of this Agreement, and in exception thereto, the parties to this Agreement
acknowledge and agree that Advisor is an employee of the Research Institute of
the McGill University Health Centre and therefore Advisor executes this
Agreement subject to the Rules and Regulations of The Institution and all terms
and conditions therein that apply to Advisor. Advisor has no right, power or
authority to assign or enter into any other agreement with respect to
intellectual property, confidential or other proprietary information owned by
the Research Institute of the McGill University Health Centre that is
inconsistent with these Rules and Regulations. Additionally, the parties
understand and agree that it is Advisor’s responsibility to ensure that the
Services provided by Advisor hereunder do not infringe on Advisor’s obligations
to Advisor’s Employer with respect to the Rules and Regulations of the Research
Institute of the McGill University Health Centre.

9. No Conflict of Interest; Non-Competition Agreement.

9.1. The Advisor represents and warrants to the Company that the Advisor
currently has no agreement with, nor conflicting interests, nor any other
obligation to, any third party that would conflict with the terms of this
Agreement and the Business of the Company and in the areas of focus of Company’s
intellectual property portfolio, nor shall the Advisor enter into any such
agreement nor incur such an obligation, without the prior written consent of the
Company. The Advisor further represents that the performance of the Services
will not breach any agreement or obligation with any third party, including
without limitation any obligation to refrain from engaging in activities that
may compete with such party. The Advisor understands the confidential nature of
the information and materials he will acquire or develop in performing his
services under this Agreement. The Advisor acknowledges that if such information
or materials were revealed to competitors of the Company, then such disclosure
could cause damage to the Company. Therefore, for the duration of the Advisory
Period and for two (2) years thereafter, the Advisor shall not engage in any
activities that would compete with the Company-including, without limitation,
founding or otherwise holding an equity interest in any other business entity
working in the field (other than as a shareholder of less than 2% of the stock
of a publicly traded corporation, provided that Advisor exercise no operational
or strategic control over such corporation), becoming employed by, serving as a
consultant for, serving as a member of a scientific advisory board (or a
comparable organization) for, or acting in any manner on behalf of any other
for-profit enterprise that conducts activities similar to or competes with those
of the Company, without first obtaining the written consent of the Company.
Notwithstanding the foregoing, nothing contained in this Section 9 or elsewhere
in this Agreement shall interfere with, limit or otherwise adversely affect the
Advisor’s freedom or ability to perform his/ duties and responsibilities for the
Advisor’s Employer. The Company agrees not to unreasonably withhold or delay its
consent to activities by the Advisor in areas with respect to which the Company
either has no business or in which it does not intend to develop business.





5







--------------------------------------------------------------------------------




9.2. During the term of this Agreement and for a period of one (1) year
commencing on the expiration or termination (if earlier) of this Agreement,
Advisor will not solicit, entice, persuade or induce any individual who is then,
or has been within the preceding six-month period, an employee or consultant of
the Company or any of its subsidiaries or affiliates to terminate his or his
employment or consulting relationship with the Company or any of its
subsidiaries or affiliates or to become employed by or enter into contractual
relations with any other individual or entity, and the Advisor shall not
approach any such employee or consultant for any such purpose or authorize or
knowingly approve the taking of any such actions by any other individual or
entity. The term “affiliate” shall mean any person or entity that directly, or
indirectly, through one or more intermediaries, is controlled or is controlled
by, or is under common control of the Company.

9.3 Since a breach of the provisions of this Section 9 could not adequately be
compensated by money damages, the Company shall be entitled, in addition to any
other right and remedy available to it, to an injunction restraining such breach
or a threatened breach, and in either case no bond or other security shall be
required in connection therewith. Advisor agrees that the provisions of this
Section 9 are necessary and reasonable to protect the Company in the conduct of
its business. If any restriction contained in this Section 9 shall be deemed to
be invalid, illegal, or unenforceable by reason of the extent, duration, or
geographical scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby.

9.4 The provisions of this Section 9 shall survive any termination or expiration
of this Agreement.

10. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10

11. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

12. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and supersedes and replaces
all prior agreements, arrangements and communications, whether oral or written,
with respect to the subject matter hereof and any and all such prior agreements,
arrangements and communications shall be deemed terminated.




13. Amendment. This Agreement may be amended or modified only by a written
instrument executed by the Company and the Advisor.

14. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of Colorado.





6







--------------------------------------------------------------------------------




15. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Advisor are personal and shall not be assigned by him.

16. Compliance with Policies. The Company recognizes that as an employee of a
non-profit entity, the Advisor is responsible for ensuring that any agreement
the Advisor enters into with a for-profit entity is not in conflict with the
intellectual property, consulting, conflict-of-interest, and other policies of
the Advisor’s Employer. The Advisor represents that he has made all of the
required disclosures to the Advisor’s Employer and has obtained all necessary
approvals of this Agreement from the appropriate authorities at the Advisor’s
Employer.

17. Independent Contractor Status. The Advisor shall perform all services under
this Agreement as an “independent contractor” and not as an employee or agent of
the Company. The Advisor is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.

18. Miscellaneous.

18.1. No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

18.2. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

18.3. In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

{Signature page follows]





7







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

 

 

 

 

 

 

ADVISOR

 

 

 

IASO BIOMED INC.

 

 

 

 




/s/ Costas Karatzas

 

 

 

By:

 

/s/ Richard M. Schell

Dr. Costas Karatzas, Personally and on behalf

of CNKonsulting

 

 

 

 

 

Richard M. Schell, President

 

 

 

 

 

 

 











8







--------------------------------------------------------------------------------




Exhibit A

 

Duties:

 

Advisor has provided and will provide advisory services outside of the ordinary
course of what is provided by the  members of the Company’s Scientific Advisory
Board (excluding the Company’s employee directors), with respect to the business
and scientific strategy of the Company. Specific duties have been and will be as
mutually determined by Advisor and the Company’s Chief Executive Officer.

 

 

 

 

 

Advisor shall report directly to the Company’s Chief Executive Officer. Senior
executive officers of the Company shall be entitled to contact Advisor directly
and to request any information, work product or other business ideas or
strategies generated by Advisor during the Term.

 

 

 

Signing Bonus;
Base Fee:

 

Signing Bonus equal to Fifty thousand dollars ($50,000) payable in one
installment on the 30th day upon successful closing by the Company of a minimum
of one million dollar ($1,000,000) investment (gross proceeds). It is understood
that the gross proceeds could be the cumulative amount invested in IASO over any
12 month period.

 

 

 

Non-Discretionary
Bonus:

 

So long as Advisor has continued to provide advisory services  in accordance
with the SAB Agreement, Advisor will be entitled to non-discretionary bonuses
payable, unless Advisor unilaterally exercises his termination rights under the
SAB Agreement, as follows:

 

 

 





9







--------------------------------------------------------------------------------




 

 

1.

$40,000 payable under the following terms:




The Non-Discretionary Bonus (if earned and payable) shall be paid in 2
installments at six months and twelve months following the Company’s successful
financing round of a minimum of two million dollars ($2,000,000) in gross
proceeds.

2.

It is agreed that in the event that the Company raises in a single round, a
minimum of two million dollars ($2,000,000) in gross proceeds, the aggregate
amount of the signing bonus and the non-discretionary bonus of ninety thousand
dollars ($90,000) stated above would be payable in one installment on the 30th
day of anniversary of closing the $2,000,000 million financing round.

3.

Beginning at the one year anniversary of the execution of this agreement and
assuming that the Advisor and the Company have extended this agreement and only
after the non-discretionary bonus above is earned, a ninety thousand ($90,000),
non-discretionary bonus payable in quarterly installments in arrears on the
first day of January, April, July and October following the date such bonus is
earned.




4.

For better clarity it is agreed that during year 1 of advisory services Advisor
will receive the aggregate amount of ninety thousand ($90,000), signing and
non-discretionary bonus,  as per conditions described in clauses 1 and 2 above.
For the second year of service Advisor will be entitled to a non-discretionary
bonus in the amount of ninety thousand ($90,000), payable as described in clause
3 above.




 

 

 

 

 

 

For Advisor to be eligible to receive the Non-Discretionary Bonus payments
referenced above, Advisor must be actively involved in the creation and
execution of strategies necessary for the Company to achieve its strategic plan
including the scientific, commercial and business objectives, as applicable and
as agreed upon between the Advisor and the Company’s Chief Executive Officer.




Any Non-discretionary bonus amounts earned during the Term shall remain subject
to final approval by the Compensation Committee of the Board, upon consultation
with the Company’s Chief Executive Officer.

 

 

 

Form of
Compensation:

 

The Signing Bonus Fee and non-Discretionary Bonuses referenced above will be
paid by the Company in cash. 








10





